Title: To Alexander Hamilton from John H. Buell, 19 October 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Williams Town 19th. Octr. 1799
          
          I have bin honored with your Orders of the 20th. Sepr. which I Recd. Two weeks after date, fereing that I should not be at Bennington so soon as you expected I immediately left Connecticut and am now within 14 miles of that place—
          The mail is now on the way to Philadelphia which is the reason of my writing at this time, another will not goe till next week—
          I have the honor to be Sir with great Respect Your Huml Servt
          
            John H. Buell Major
            2d. Regt. Infantry
          
          Majr. Genl. Hamilton
        